Title: Amendment to Report on Restoring Public Credit, [27 March] 1783
From: Madison, James
To: 


[27 March 1783]
That it be further recommended to the several states, to establish for a Term limited to 25 Years, and to appropriate to the discharge of the Interest & principal of the debts which shall have been contracted on the faith of the US. for supporting the present war, substantial & effective Revenues of such nature as they may judge most convenient for supplying their respective proportions of 2 Millions of Dollrs annually, which proportions shall be fixed & equalized from time to time according to the rule which is or may be prescribed by the Articles of Confederation, and in case the revenues established by any State, shall at any Time yield a Sum exceeding its actual proportion, the excess shall be refunded to it, and in case the Revenues of any State shall be found to be deficient, the immediate deficiency shall be made up by such State with as little delay as possible, & a future deficiency guarded agst by an Enlargement of the Revenues established, provided that until the Rule of the confederation can be carried into practice, the proportions of the sd. 2000000 of Dollrs. shall be as follows—viz.
